Citation Nr: 0011591	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,790, to include 
whether the indebtedness was properly created.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1994 decision of the Regional 
Office's Committee on Waivers and Compromises (RO).


REMAND

The overpayment of improved pension benefits in the case was 
created as a result of veteran's failure to report unearned 
income he received in 1990.  The veteran asserts that this 
income was from off-track betting winnings that he cashed for 
a friend.  He asserts that he received only $180, 
representing 10 percent of the total amount of $1,790.  

The veteran's contentions and the record in this case suggest 
that there may additional relevant evidence which may be 
available and which should be obtained in order to complete 
the veteran's application.  See 38 U.S.C.A. § 5103(a) (West 
1991).  The Board is of the opinion that the RO should 
contact the veteran and provide him an opportunity to obtain 
and submit documentation which supports his contentions 
regarding the actual amount received from off-tracking 
betting winnings in 1990.  In addition, the RO should request 
that the veteran submit an up-to-date financial status 
report.  Finally, the Board notes that the statement of the 
case provided to the veteran did not cite to the pertinent 
law and regulation which set forth the criteria to be 
evaluated for waiver of recovery of indebtedness.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to contact the off-track 
betting establishment where he received 
winnings in 1990 to ask for documentation 
of the amount claimed to have been 
actually received by him.  The veteran 
should be advised to submit any 
documentation received which supports his 
contention that he received only $180 in 
winnings in 1990.  Any other information 
in the possession of the veteran or the 
RO to support the amount received by the 
veteran should be placed in the record.  

2.  The RO should request the veteran to 
furnish an up-to-date financial status 
report, which should be associated with 
the claims file, if received from the 
veteran.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he should be afforded a 
supplemental statement of the case (SSOC) 
and afforded the requisite opportunity to 
respond.  The SSOC should cite and 
discuss the legal criteria relevant to 
the detemination of the veteran's waiver 
request.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


